Order entered September 4, 2013




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                           No. 05-13-00634-CV

                                   TODD PRUETT, Appellant

                                                   V.

                             MICHAEL PITTMAN, M.D., Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-07463

                                               ORDER
       Appellant filed his brief on August 15, 2013. By letter dated August 22, 2013, the Court

informed appellant that his brief was deficient and instructed appellant to file an amended brief

within ten days of the date of the letter. On August 29, 2013, appellant filed a motion asking the

Court to return his briefs. We GRANT appellant’s motion. We DIRECT the Clerk of this

Court to return the briefs to appellant.

       Appellant shall file an amended brief correcting the deficiencies on or before September

30, 2013.

                                                          /s/   DAVID LEWIS
                                                                JUSTICE